Citation Nr: 0740986	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-26 257	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hallux valgus with bunions and arthritic changes of the feet.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right leg varicose veins.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran cancelled his request for a video 
conference hearing in December 2006.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1967 to July 1969.

2.	On December 12, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On December 12, 
2006, the appellant submitted a statement wherein he 
indicated that "I wish to withdraw my appeal at this time."  
The appellant has therefore withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


